Citation Nr: 1517244	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-08 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to September 17, 2010 and 70 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, granted service connection for PTSD and assigned an initial 30 percent evaluation effective August 20, 2009.  


FINDINGS OF FACT

1.  Prior to September 17, 2010, the Veteran's PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  Beginning September 17, 2010, the Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD prior to September 17, 2010 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating in excess of 70 percent for PTSD from September 17, 2010 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was awarded in the December 2009 rating decision on appeal with an initial 30 percent evaluation assigned effective August 20, 2009.  Various increased ratings were assigned throughout the claims period and in a June 2014 rating decision, a 70 percent evaluation was granted effective September 17, 2010.  The Veteran's PTSD is currently in receipt of a 30 percent rating prior to September 17, 2010 and a 70 percent rating thereafter.  The Veteran contends that a total rating is warranted as his PTSD is productive of severe symptoms and results in total occupational and social impairment.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.

As a preliminary matter, the Board observes that the Veteran has been diagnosed with several psychiatric disorders other than service-connected PTSD, to include depression and alcohol abuse.  VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the record does not contain evidence adequately differentiating the symptoms associated with the Veteran's service-connected and nonservice-connected psychiatric disorders.  In addition, the November 2009 VA examiner specifically found that the Veteran's depression and alcohol use were secondary to PTSD.  Therefore, the Board will consider all of the Veteran's psychiatric symptoms and impairment when determining the severity of his PTSD. 

The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that an initial rating of 50 percent is warranted for the Veteran's PTSD prior to September 17, 2010; after that date, a 70 percent evaluation is appropriate. 

Prior to September 17, 2010, the Veteran manifested many of the symptoms specifically contemplated by a 50 percent evaluation under the general rating formula.  Treatment records from the Palo Alta VA Medical Center (VAMC) and a November 2009 VA examination report document consistent complaints of PTSD symptoms including chronic depression, panic attacks, impairment to memory and concentration, and disturbances to motivation and mood.  The Veteran also identified more general symptoms of PTSD including feelings of hopelessness, lack of patience, nightmares, and isolative behavior.  

Although the Veteran's treating physicians and the November 2009 VA examiner did not specifically characterize the severity of the Veteran's PTSD during this period, the Board finds that the symptoms are of similar severity, frequency, and duration as those contemplated by a 50 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In addition, the Global Assessment of Functioning (GAF) score assigned by the November 2009 VA examiner is consistent with an increased 50 percent evaluation.  The examiner assigned a GAF score of 55, consistent with moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2014)).  The GAF score and symptoms identified by the November 2009 VA examiner indicate impairment more severe than those contemplated by a 30 percent rating.  
The Veteran also manifested moderate social and occupational impairment before September 17, 2010.  During this period, he was self-employed and worked as a realtor.  The Veteran reported to his VAMC counselor that he did not miss any work due to PTSD symptoms and while he stated to the November 2009 VA examiner that business was slow, this was attributed to the worsening economy.  During the VA examination, the Veteran also described his wife as supportive and noted that he had a close relationship with her and his two children.  The VA examiner found that the Veteran's social and occupational functioning was appropriately contemplated by the assigned GAF score of 55 and therefore consistent with moderate impairment and a 50 percent rating.  

The Board has considered whether a rating in excess of 50 percent is warranted during this period, but finds that the Veteran's PTSD did not manifest symptoms that most nearly approximate a 70 percent evaluation.  The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Prior to September 17, 2010, the evidence does not establish that the Veteran's PTSD impaired his judgement, thinking, or interaction with his family.  In addition, while he clearly had some occupational and social impairment during this period, he was employed full-time, had a close relationship with his wife and children, and also enjoyed playing golf and spending time with a few close friends and acquaintances.   During his initial appointment at the Palo Alto VAMC in September 2008, the Veteran reported a history of suicidal ideation, but denied any plan, intent, or past attempts.  Thus, he did not manifest active suicidal ideation and the Board finds that the Veteran's PTSD most nearly approximated the criteria associated with a 50 percent rating and moderate impairment during the period prior to September 17, 2010.  Therefore, an initial rating of 50 percent, but not higher, is warranted during this period.    

Although a rating in excess of 50 percent is not appropriate prior to September 17, 2010, from that point forward, the Veteran's symptoms most nearly approximate the currently assigned 70 percent rating.  Beginning September 17, 2010, the Veteran received consistent mental health treatment at the Capitola Vet Center and Palo Alto VAMC.  In a September 2010 letter, the Veteran's Vet Center psychiatrist noted that the Veteran's PTSD symptoms had worsened since 2009 and were now severe with daily anger, depression, and increasing isolation.  The Veteran's occupational and social functioning was also characterized as "significantly impacted."  Similarly, a November 2010 VA examiner found that the Veteran's PTSD affected his social, cognitive, emotional, relationship, occupational, and behavioral functioning.  The VA examiner assigned a GAF score of 39, consistent with major impairment in several areas.  See DSM-IV at 47.  The Veteran's GAF scores during this period also ranged from 60 to 30, consistent with moderate to serious impairment.  Id.  The Veteran reported during the November 2010 VA examination that he had trouble getting along with real estate clients due to PTSD and was not able to keep friends.  The record clearly shows a worsening of his condition when compared to the previous period, and an increased 70 percent evaluation is warranted from September 17, 2010. 

The Board has considered whether a total schedular rating is appropriate for the Veteran's PTSD, but finds that the service-connected disability has not most nearly approximated the criteria for a 100 percent rating.  A 100 percent rating is warranted if the service-connected PTSD causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In this case, the Veteran has clearly not demonstrated total occupational and social impairment.  Although the Veteran manifested increasing occupational impairment due to PTSD beginning in September 17, 2010, he continued working as a realtor throughout the claims period.  In a July 2013, a Vet Center psychologist found that the Veteran was unable to maintain gainful employment and he was awarded a total disability rating due to individual employability resulting from service-connected disability (TDIU) effective January 1, 2012.  However, the Board notes that the standard used for an award of TDIU and a total rating for PTSD are different.  A 100 percent rating for PTSD requires total occupational and social impairment.  Although the Veteran may have been unable to secure or maintain employment during this period, it does not follow that he was totally impaired.  According to his statements during various examinations, he was still occasionally working as a realtor during this period.   The Veteran has also remained married to his wife of over 40 years and maintains a close relationship with his children.  Treatment reports document reports of isolative behavior and verbal outbursts aimed at his family, but the record clearly does not show total social impairment.  The Veteran's GAF scores are also not consistent with total impairment due to service-connected PTSD; in fact, VA treatment records show some improvement in the Veteran's symptoms beginning in May 2011 when he was started on an antidepressant.  The Board therefore finds that the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms are contemplated by a 100 percent rating as his PTSD has not approximated total occupational or social impairment at any time during the relevant claims period.  38 C.F.R. §§ 4.7, 4.21. 

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a total schedular rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's PTSD.  The Veteran's PTSD is manifested by symptoms such as depression, irritability, anxiety, and severe social and occupational impairment.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's condition.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's psychiatric disorder is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial rating assigned following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement (NOD) as to the December 2009 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial disability rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The February 2012 SOC set forth the relevant diagnostic codes for rating the disability at issue and informed the Veteran of what was needed to obtain all schedular ratings above the initial evaluation assigned by the AOJ.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in November 2009 and November 2010 in response to his claim.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating of 50 percent, but not higher, for PTSD prior to September 17, 2010 is granted.






	(CONTINUED ON NEXT PAGE)

Entitlement to a rating in excess of 70 percent for PTSD from September 17, 2010 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


